DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1-16 and species of prior to analyte binding to the biosensor from species group A, in the reply filed on 15 September 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-6 and 8-16 are examined on the merits.  Claims 7, 17-18, 20-22, 24-26, 28-29 and 31-32 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shih et al. (US 2010/0210032).
Shih et al. teach a method of amplifying signal in a biosensor comprising: 

introducing a signal amplifying material, wherein the signal amplifying material has a second recognition moiety for binding to the analyte (target specific receptor is the second recognition moiety is bound to a microparticle substrate which is the signal amplifying material and is introduced, par. 48, 52; microparticles enhance the detection sensitivity of the sensor, par. 43).
With respect to claims 2-5, Shih et al. teach the amplifying material being a bead having an average diameter of 0.1 microns, which falls within the recited range of about 1nm to about 100 µm (par. 48), wherein the material is polystyrene (par. 65) and the material is in the form of various materials (beads are quantum dots coated on polystyrene spheres and therefore are made from multiple materials, par. 65).
With respect to claim 6, Shih et al. teach the signal amplifying material is introduced after the analyte binds to the biosensor (receptor bound substrates, seen as the claimed signal amplifying material, is exposed to the sensor after the sensor is exposed to the sample, wherein the analyte binds to the sensor upon exposure to sensor, par. 52).
With respect to claim 9, Shih et al. teach measuring a test level signal after binding of the signal amplifying material to the analyte (microparticle substrates having target specific receptors are detected to detect the presence of the target and increase 
With respect to claims 11-14, Shih et al. teach the first recognition moiety is an antibody for binding a protein and the second recognition moiety is an antibody for binding a protein (par. 34, 41 and 44-46).
With respect to claims 15 and 16, Shih et al. teach the sample is a biological sample that is blood (par. 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0210032), as applied to claim 1, in view of Mutharasan et al. (US 2009/0235746).
Shih et al. teach a method of amplifying a signal in a biosensor as recited in claim 1 (see above) and detecting a shift in resonance frequency after binding the signal amplifying material to the biosensor (par. 53), but fail to specifically teach measuring a base level signal prior to applying the sample to the biosensor.
Mutharasan et al. teach a method comprising: 
measuring a base level signal prior to applying a sample to a biosensor (par. 58); 
immobilizing a capture reagent that comprises a first recognition moiety for binding an analyte (par. 59);
applying a sample to the biosensor having the immobilized capture reagent (par. 61-62); 
measuring a test level signal after applying the sample to the biosensor (par. 36); and 
comparing the base level signal to the test level signal to determine the presence of the analyte in the sample (detection of shift or change compared to the baseline to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Shih et al., measuring a base level signal prior to applying a sample to a biosensor and comparing the base level signal to the test level signal to determine the presence of analyte in the sample as taught by Mutharasan et al., in order to provide a direct signal comparison shift to the same sensor.  Furthermore, Shih et al. is generic with respect as to what the test level signal shift is compared to and one would be motivated to use the appropriate shift from a base level signal for detection of the presence of analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Shih and Mutharasan are similarly drawn to detection of a signal shift to detect analyte in a sample using a biosensor having an immobilized capture reagent that specifically binds to analyte.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao et al. (Analytical Biochemistry, 2011) teach a method of amplifying a signal in a biosensor comprising: applying a sample to a biosensor having an immobilized AuNP-induced chemical deposition of silver for signal amplification).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELANIE BROWN/           Primary Examiner, Art Unit 1641